Citation Nr: 1219924	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-38 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for obesity associated with mild hypothyroidal state.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to August 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the claim.  

The claim was remanded by the Board in January 2012 in order to schedule the Veteran for a hearing.  She subsequently presented testimony at a videoconference hearing conducted by the undersigned Veterans Law Judge in April 2012.  A transcript is of record.  

The Veteran submitted additional medical evidence that was received by the Board in May 2012.  As she waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ) at the time of the April 2012 hearing, it can be considered in this decision.  See 38 C.F.R. § 20.1304 (2011).  

In a February 2007 Board decision, it was noted that the RO was developing a claim for service connection involving worsening vision from cataracts in both eyes and macular degeneration due to a tumor behind the right eye such that referral of the additional claim was not needed.  Review of the claims folder and the Virtual VA record does not reveal that any such development has occurred.  In addition, the Veteran has also raised the issue of entitlement to an increased rating for a lumbar spine disability.  See July 2010 VA Form 21-526b.  These issues have not been adjudicated by the AOJ and the Board does not have jurisdiction over them.  As such, they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran testified that the assignment of a 30 percent rating would represent a complete grant of her claim.

2.  The Veteran's service-connected obesity associated with mild hypothyroidal state is manifested by fatigability, constipation, and mental sluggishness.  


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for service-connected obesity associated with mild hypothyroidal state have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

In this decision, the Board grants entitlement to a 30 percent disability rating for obesity associated with mild hypothyroidal state, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Service connection for obesity associated with mild hypothyroidal state was granted pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7903, with a 10 percent rating effective April 9, 1972.  See January 1973 rating decision.  The Veteran seeks a rating in excess of 10 percent for service-connected obesity associated with mild hypothyroidal state.  She testified that the assignment of a 30 percent rating would represent a complete grant of her claim.  See April 2012 hearing transcript.  

38 C.F.R. § 4.119, Diagnostic Code 7903 provides the rating criteria for hypothyroidism.  A 30 percent rating is warranted where hypothyroidism is manifested by fatigability, constipation, and mental sluggishness.  

The Veteran has consistently reported several symptoms associated with her service-connected thyroid condition, to include fatigue, lack of energy, sluggishness and constipation.  See November 2007 VA thyroid and parathyroid diseases examination report; March 2008 VA Form 21-4138; statement in support of claim received July 2008; October 2008 record from Bassett Healthcare; April 2012 hearing transcript.  The Board finds these reports to be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

The Veteran appears to have undergone a total thyroidectomy in November 2010.  See records from Bassett Healthcare.  In an undated medical record authored by Dr. K.D.R., he noted that she was status post total thyroidectomy in November 2010 and his impression included the Veteran's complaints of fatigue, some constipation, and some mental slowness.  Given the foregoing, the Board finds that the Veteran meets the criteria for the assignment of a 30 percent rating under Diagnostic Code 7903.  

Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's obesity associated with mild hypothyroidal state are contemplated by the rating criteria (i.e., 38 C.F.R. §4.119, Diagnostic Code 7903), which reasonably describe the Veteran's disability.  Therefore, referral for consideration of an extraschedular rating is not warranted for this claim.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Inferred claim for TDIU

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is unemployed.  See November 2007 VA examination report; April 2012 hearing transcript.  At the time of the November 2007 VA examination, however, she reported that she had retired from her job as a postal worker in 2006 based on eligibility by age or duration of work.  In addition to the foregoing, the Veteran has never asserted that she is unemployable.  Given the foregoing, and in the absence of any evidence suggestive of unemployability due to any of the Veteran's service-connected disabilities, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

A rating of 30 percent for obesity associated with mild hypothyroidal state is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


